26 Ill. App.2d 429 (1960)
168 N.E.2d 562
People of the State of Illinois, ex rel. Mary Miceli, Plaintiff-Appellee,
v.
Theodore Rembos, Defendant-Appellant.
Gen. No. 47,987.
Illinois Appellate Court  First District, First Division.
July 29, 1960.
Rehearing denied August 22, 1960.
Falkenberg and Falkenberg, of Chicago (Charles V. Falkenberg, Jr., of counsel) for defendant-appellant.
Benjamin S. Adamowski, State's Attorney of Cook county (Francis X. Riley and Marvin E. Aspen, Assistant State's Attorneys, of counsel) for plaintiff-appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Affirmed in part, reversed in part and remanded with directions.
Not to be published in full.